Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 8, 2015

                                    No. 04-14-00483-CV

                                   Rowland MARTIN, Jr.,
                                         Appellant

                                              v.

                      Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                      Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07644
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER
        This court’s opinion and judgment issued in this appeal on May 13, 2015, making
appellant’s motion for rehearing due no later than May 28, 2015. TEX. R. APP. P. 49.1.
Appellant timely filed his motion for rehearing on May 28, 2015, which this court denied on
June 3, 2015. On June 3, 2015, appellant filed a supplemental motion for rehearing. Appellant’s
supplemental motion for rehearing is DENIED. Because this court has not taken any action with
regard to its original opinion and judgment, no further motions for rehearing or supplemental
motions for rehearing will be considered by this court. See TEX. R. APP. P. 49.5.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court